Exhibit Bristol-Myers Squibb to Commence Cash Tender Offer for ImClone Systems at $62.00 per share NEW YORK, September 22, 2008 - Bristol-Myers Squibb Company (NYSE: BMY) today announced that it is increasing its initial offer for ImClone Systems Incorporated (NASDAQ: IMCL) and intends to commence a tender offer for the currently outstanding shares of common stock of ImClone that are not already owned by Bristol-Myers Squibb for $62.00 per share in cash.The offer is valued at approximately $4.7 billion, to equity holders of ImClone, other than Bristol-Myers Squibb.Bristol-Myers Squibb currently owns approximately 16.6 percent of all outstanding shares of ImClone. Below is the text of the letter that was sent on September 22, 2008 to ImClone’s Board of Directors: Board of Directors ImClone
